 403302 NLRB No. 66TEAMSTERS LOCAL 293 (BEVERAGE DISTRIBUTORS)1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.Teamsters Local Union No. 293, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware-
housemen & Helpers of America, AFL±CIO
(Beverage Distributors, Inc. and R. L. Lipton
Distributing Co., Inc.) and Peter Perillo andWilliam J. Staursky and Dan Vlahovic, Jr.Cases 8±CB±6635, 8±CB±6637, and 8±CB±6649March 29, 1991DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn September 11, 1990, Administrative Law JudgeMarvin Roth issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that Teamsters Local Union No. 293, a/w Inter-
national Brotherhood of Teamsters, Chauffeurs, Ware-
housemen & Helpers of America, AFL±CIO, Cleve-
land, Ohio, its officers, agents, and representatives,
shall take the action set forth in the Order.Mark F. Neubecker, Esq., for the General Counsel.John M. Masters, Esq. and S. Randall Weltman, Esq., ofCleveland, Ohio, for the Respondent.William E. Sweeney, Esq. and Robert E. Davis, Esq., ofCleveland, Ohio, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEMARVINROTH, Administrative Law Judge. These consoli-dated cases were heard at Cleveland, Ohio, on June 12 and
13, 1990. The charges were filed respectively on January 4,
5, and 22, 1990, by individuals Peter Perillo, William J.
Staursky, and Dan Vlahovic Jr. The consolidated complaint,which issued on February 16, 1990, alleges that Teamsters
Local Union No. 293, a/w International Brotherhood of
Teamsters, Chauffeurs, Warehousemen & Helpers of Amer-
ica, AFL±CIO (Union or Respondent) violated Section
8(b)(1)(A) and (2) of the National Labor Relations Act. The
gravamen of the complaint, stated succinctly, is that the
Union allegedly engaged in threats and coercive statements,caused Perillo, Staursky, and Vlahovic to lose employmentbecause of their association with candidates running in oppo-
sition to the Union's incumbent officers in an intraunion
election, and operated an exclusive hiring hall in a discrimi-
natory and arbitrary manner. The Union's answer denies the
commission of the alleged unfair labor practices. All parties
were afforded full opportunity to participate, to present rel-
evant evidence, to examine and cross-examine witnesses, to
argue orally, and to file briefs. General Counsel and the
Union each filed a brief.On the entire record in this case and from my observationof the demeanor of the witnesses, and having considered the
arguments and briefs submitted by the parties, I make the
followingFINDINGSOF
FACTI. THEBUSINESSOFTHEEMPLOYERSINVOLVED
Beverage Distributors, Inc. (Beverage) and R. L. LiptonDistributing Co., Inc. (Lipton), each corporations with an of-
fice and place of business in Cleveland, Ohio, are each en-
gaged in business as a beverage distributor. In the operation
of their respective businesses, Beverage and Lipton each an-
nually sells and ships from its Cleveland facility products
valued in excess of $50,000 directly to points outside of
Ohio. Beverage and Lipton are each employers engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THERESPONDENTUNIONANDITSAGENTS
The Union, which maintains its office and hiring hall inCleveland, Ohio, is a labor organization within the meaning
of Section 2(5) of the Act. James Petrucci is the Union's sec-
retary-treasurer. He is in fact the Union's chief operating of-
ficer. (In addition to testimony adduced in this proceeding,
I have taken administrative notice of the usual practice with-
in Teamsters Union locals, whereby the secretary-treasurer
functions as the chief operating officer.) Keith Kloss is the
Union's head dispatcher, and in that capacity is responsible
for day-to-day operation of the hiring hall, subject to instruc-
tions from the Union. Kloss was appointed by the secretary-
treasurer, who also has the power to remove him. The com-
plaint alleges and the answer admits that Petrucci and Kloss
were at all times material and are agents of the Union within
the meaning of Section 2(13) of the Act. The Union also has
stewards at employer facilities. The Union's bylaws state that
the stewards ``shall have such duties as the Executive Board
or President and Business Manager may assign to them from
time to time.''III. THEALLEGEDUNFAIRLABORPRACTICES
A. Preliminary StatementGeneral Counsel presented 11 witnesses: the 3 allegeddiscriminatees, 2 other employees, 3 employer supervisors, 2
nonemployees who testified concerning alleged statements by
Secretary-Treasurer Petrucci, and head dispatcher Kloss. TheUnion did not present any witnesses and did not question
Kloss, who was the only union agent called as a witness. The
Union's presentation substantially consisted of cross-exam-
ination of General Counsel's other witnesses, and one ex-
hibit, specifically, a collective-bargaining contract which ex- 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates herein are for 1989 unless otherwise indicated.pired prior to the events of this case. For reasons which willbe discussed, General Counsel presented a prima facie case
as to all allegations of the complaint, which has not been re-
butted by the Union.B. The Union's Referral SystemThe complaint alleges that since on or about July 5, 1989,1the Union and Beverage and Lipton have maintained and en-forced an agreement, arrangement or practice requiring that
the Union be the sole and exclusive source of referrals of
employees for employment with Beverage and/or Lipton,
and/or the Union has administered the agreement so as to
make it the exclusive source of referrals of employees for
employment with Beverage and/or Lipton. I find that the
Union has maintained and enforced an arrangement and prac-
tice requiring the Union to be the exclusive source of refer-
rals of employees for employment with Beverage and Lipton,
and has administered that arrangement.The Union was at the times material party to a collective-bargaining contract with Cuyahoga County Beer Distributors
Association, Inc. (``beer contract'') effective June 1, 1987,
through May 31, 1990, covering employees of various beer
distributors in the Cleveland area, including Beverage and
Lipton. The Union is also party to a separate collective-bar-
gaining contract, effective from May 1, 1989, to April 30,
1992, covering employees of soft drink distributors in the
Cleveland area (``pop contract''). Both contracts contain the
following language under union security:The Union recognizes that the Employer has the un-qualified right to seek applicants for employment from
any source or sources selected by the Employer. The
Union also recognizes that the Employer has the un-
qualified right to accept or reject any applicant from
any source. However, should a vacancy exist that can-
not be immediately filled by applicants presently avail-
able and qualified, the Employer agrees to notify the
Union of the existence of such vacancies and the Union
may refer applicants for employment to the Employer.
There shall be no discrimination, based on or affected
by membership or nonmembership in the Union among
applicants referred by the Union or by any other source.
The Union also agrees that this contractual provision
shall be posted in any hiring hall that it may operate
and shall be brought to the attention of any applicant
referred to the Employer prior to such referral.On its face, the contract provision does not purport to des-ignate the Union as an exclusive source of referral of em-
ployees. In practice, the Union has been and is the exclusive
referral source. August DiMario is Beverage's vice president
for operations and is responsible for the hiring of casual
labor. DiMario frankly testified that Beverage always calls
the union hall first, and hires from the outside only when the
Union cannot supply employees. Lipton General Manager
Steve Eisenberg has overall responsibility for hiring at his
firm. Eisenberg was more equivocal than DiMario. Eisenberg
testified that Lipton normally seeks temporary help through
the union hall. However, Eisenberg admitted that Lipton can-
not determine its need for casual labor until the last minute,i.e., the evening before such labor is needed. ThereforeLipton will call the union hall because there is no other
source of labor on such short notice. Both DiMario and
Eisenberg testified concerning a practice which plainly dem-
onstrates the nature of the arrangement between the Union
and the employers. This is the practice of the ``summer
pass.'' During the busy summer season Beverage and Lipton
require additional help. Many are college students. The em-
ployers may obtain them through personal reference, e.g., byfriends or relatives. At the outset of the busy season, Bev-
erage and Lipton each compile a list of these prospective em-
ployees, which is given to the Union. If the list is insufficient
to meet the employer's need, Secretary-Treasurer Petrucci
will suggest additional names. Before beginning work the
employee must report to the union hall and obtain a summer
pass, which authorizes the employee to work during the busy
season, from mid- or late May through the Labor Day week-
end. Without such a pass, the employee cannot work for the
employer. The Union also issues weekly passes, which au-
thorize casual labor to work by the week. DiMario testified
that all casual help, whether or not summer help, must obtain
a permit from the union hall before commencing work. In
sum, all casual help, regardless of their source, must obtain
clearance and authorization from the union hall in order to
work. Therefore in practice the Union functions as the exclu-
sive source of referral for casual labor. ``Where an exclusive
hiring hall arrangement exists in practice there is no require-
ment that the arrangement be embodied in a written con-
tract.'' Plumbers Local 17 (FSM Mechanical), 224 NLRB1262 fn. 6 (1976), enfd. 575 F.2d 585 (6th Cir. 1978). The
present complaint alleges in part that the Union unlawfully
requested Lipton to terminate employees Staursky and
Vlahovic, and unlawfully requested Beverage to refuse to re-
call employee Perillo. Insofar as these allegations are con-
cerned, it is immaterial whether the Union and the employers
had an exclusive hiring arrangement. However the arrange-
ment is material to allegations that the Union operated its
hiring all in a discriminatory and arbitrary manner, and there-
by coerced and restrained job applicants and registrants in-
cluding Staursky, Vlahovic, and Perillo.Union head dispatcher Kloss testified in sum as follows:He has a desk at the union hall, and works at the hall from
6 a.m. to 3 p.m. He keeps a daily sheet. As applicants come
in he writes down names. However he does not write down
the names of all applicants. He does not enter the names of
those whom he regards as casuals ``off the street,'' or ``the
guys that drift over from Manpower or what have you,'' or
``stumblebums'' or ``winos.'' He is aware of ``which guys
are permitted to go to which companies, which guys aren't,''
but he has no written records in this regard. He does not
refer applicants in the order in which their names appear on
his list. That order is irrelevant to his operation. If a beer dis-
tributor calls, he may not refer available applicants, but may
instead wait to hear from a soft drink distributor. (As will
be discussed, casual employment with a beer distributor is
regarded as preferable to work with a soft drink distributor.)
Kloss favors and gives preference to union members. How-
ever, he may throw a bone to a nonmember, i.e., if a
nonmember shows up at the hall everyday, he might try to
get him at least one day's work per week. Kloss may also
give preference to a nonmember who has better qualifications
than an available union member, e.g., the nonmember can 405TEAMSTERS LOCAL 293 (BEVERAGE DISTRIBUTORS)2I credit Staursky's testimony concerning their conversation, and I do notcredit Doljack's testimony that even at this late date he did not know about
Staursky's campaign. Doljack was obviously reluctant to testify about the mat-
ter. Doljack initially testified that he did not remember discussing recall of
Staursky and Vlahovic with dispatcher Kloss. However, on being confronted
with his affidavit, Doljack testified that Kloss told him they were to be sent
back to the hall, and that he was surprised to hear this.3Cheryl Staursky initially testified that Petrucci said that neither of themcould work anymore, but subsequently admitted that Petrucci specifically re-
ferred to Vlahovic. However, it is evident not only from Petrucci's remarks,
but also from the other evidence in this case, that Petrucci's explanation ap-
plied to both Staursky and Vlahovic.drive but the member does not. On the basis of Kloss' owntestimony, and without even taking into consideration the
specific evidence concerning the alleged discriminatees
(which will follow), it is evident that as alleged in the com-
plaint, the Union operates its exclusive hiring hall in an arbi-
trary and discriminatory manner.C. Alleged Unlawful Statements and DiscriminatoryConduct Involving Staursky, Vlahovic, and PerilloIntraunion elections were scheduled to take place in No-vember 1989. That summer Wayne Adamany was working
as a relief driver for Beverage. In July he gave serious con-
sideration to getting involved in union politics. Adamany told
Recording Secretary Charlie Passe that he was thinking about
running in the election. By the end of July Adamany de-
cided, definitely, to run against Petrucci for secretary-treas-
urer, and he put together a slate of candidates to run with
him. William Staursky agreed to run with him as a candidate
for one of three trustee positions. Adamany did not then
make a formal announcement of his candidacy. However in
August he talked to other union members about the election.
Staursky also talked about his candidacy to members, includ-
ing several stewards. By mid-August it was general knowl-
edge among the Union's membership that Adamany was run-
ning for secretary-treasurer, and that Staursky was on his
slate. Vlahovic and Perillo were not involved in the cam-
paign. However, Vlahovic was Staursky's brother-in-law, and
Perillo regularly rode to work at Beverage with Adamany.Staursky began working out of the union hall in 1984, andjoined the Union that year. Staursky worked for various beer
distributors, always out of the hall. Beginning in 1985 he
worked almost exclusively for Lipton. Staursky's status was
that of a casual employee. However, he worked steadily for
Lipton from the summer of 1988 until September 1, 1989.
He did not need a summer pass, or to return to the hall for
referral. Rather he was simply carried over from day to day.
Lipton was satisfied with his performance. Staursky workedeither as a driver or a helper. He earned about $450 to $500
per week as a driver and about $250 to $300 per week as
a helper. Lipton paid for his health and welfare coverage and
gave him holiday pay. Vlahovic also joined the Union in
1984 and began working out of the hall for various beer dis-
tributors. Initially he received summer passes. Beginning in
April 1986 he joined Staursky in working at Lipton. Like
Staursky, he had the status of a casual employer, but was
carried over from day to day. He worked as a helper and
later as a driver. At one time Lipton sent him back to the
hall because of poor work. However, he worked well with
his driver, who requested that he be recalled from the hall.
Lipton agreed and Vlahovic thereafter worked steadily for
Lipton. He earned about $400 to $500 per week as a driver
and about $350 to $400 per week as a helper, including
overtime. Lipton also paid for his health and welfare cov-
erage.During the last week of August, Lipton Driver-SupervisorJoseph Doljack told Staursky and Vlahovic (in separate con-
versations) that they would not be working for Lipton after
Friday, September 1, because the Union called to send them
back to the hall. He said he had nothing to do with it. He
told Vlahovic that he could not understand it, because
Vlahovic was one of his better workers. Doljack initially told
Staursky that he did not know why they were called back.However, on being pressed by Staursky, Doljack expressedthe opinion that it was for ``political reasons,'' because of
Staursky's campaign.2Staursky and Vlahovic were the onlyLipton employees returned to the hall. No one from either
the Union or Lipton told them that their return had anything
to do with a need for drivers at Pepsi Cola.Dan Vlahovic Sr., Vlahovic's father, worked in the indus-try for many years, was a union member and chief steward
at Beverage, and knows Secretary-Treasurer Petrucci. When
Vlahovic Sr. learned that his son was terminated, he called
Petrucci (and put his daughter, Cheryl Staursky, on the line).
Vlahovic Sr. asked why his son was taken off the job.
Petrucci answered that it was ``because of Bill Staursky run-
ning against me on my slate.'' Petrucci added that Vlahovic
would not be able to work anymore. When Vlahovic Sr. pro-
tested, Petrucci began yelling and swearing, demanding to
know ``who the fl Bill Staursky think he is.'' I credit thetestimony of Vlahovic Sr. and Cheryl Staursky, and I find
that Petrucci's statements establish the real reason why the
Union caused Vlahovic and Staursky to be terminated at
Lipton, and why the Union subsequently failed and refused
to refer them to beer distributors, and allowed them to obtain
only sporadic employment with soft drink distributors.3Staursky testified in sum as follows: He reported to theunion hall the day after Labor Day (September 5) at 6 a.m.,
and gave his name to Kloss. There were some 40 to 50 ap-
plicants. Many were sent out, but after Kloss made the last
dispatch, Staursky was still sitting there. The same thing hap-
pened on September 6. On September 7 Staursky asked if
this would be a regular thing. Kloss responded that there wasnothing he could do, that ``this election thing is getting out
of hand.'' Kloss added that he hoped Staursky lost because
otherwise Kloss' job would be in jeopardy. On September 8
Kloss gave Staursky a 1-day pass to work on a Pepsi Cola
truck. Staursky had not worked for a soft beverage firm since
1984. Thereafter Staursky worked intermittently on 1-day
passes for Pepsi Cola, and 1-day passes for Coca Cola. The
Union never referred Staursky to a beer distributor, although
(as testified by Supervisor Doljack) Lipton continued to ob-
tain referrals from the Union. Doljack told Staursky that in
November he requested the Union to refer Staursky, but
Kloss said he would send someone else. At the October
union meeting Staursky asked why Petrucci was blackballing
him. Petrucci avoided giving an answer. Staursky's income
dropped sharply. The soft beverage companies also did not
pay for his health and welfare coverage. As a result Staursky
had to pay for his own coverage. Staursky could not afford
this expense. Therefore he stopped going to the union hall,
and eventually found employment outside the bargaining
units. 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Dan Vlahovic testified in sum as follows: He reported tothe hall on September 5, gave his name to Kloss, and asked
Kloss why he was sent back to the hall. Kloss answered that
there was nothing he could do, that his hands were tied.
Vlahovic was not referred out that day. He reported daily to
the hall until November 20. Kloss did not always write down
his name. Vlahovic got work about 2 or 3 days each week,mostly for Pepsi Cola as a helper delivering vending ma-
chines. Vlahovic worked a total of 3 days for beer distribu-
tors (not Lipton) during the period from September 5 to No-
vember 20. Several times he and Staursky were the only ap-
plicants who were not referred. Vlahovic's average income
dropped to take home pay of about $105 per week. Vlahovic
had to pay for his own health and welfare coverage. He
stopped going to the hall because he was discouraged by lack
of work, substantially reduced income, and lack of paid
health and welfare coverage.Head dispatcher Kloss testified in sum as follows: Busi-ness Agent Charlie Passe told him that at the end of summer
Pepsi Cola would be sending its employees to semi school
because they were switching to a new bulk system. This
would continue until Christmas. Pepsi Cola needed at least
20 replacement drivers during this period, and the Union was
unable to supply that many. Kloss told Supervisor Doljack
to send Staursky and Vlahovic back to the hall, because
Pepsi was changing its system and needed them. Doljack
agreed. Kloss selected Staursky and Vlahovic because they
were qualified drivers. He did not know that Staursky was
running in the union election, although there were rumors.
Kloss did not testify that anyone other than Staursky and
Vlahovic was recalled from Lipton, although other casual
employees were working at Lipton. Kloss also testified that
it was standard procedure for employers to return summer
help to the hall before Labor Day, in order to avoid giving
holiday pay. Even if true, this would not apply to Staursky
and Vlahovic, because they were not working on summer
passes, and Lipton regularly gave them holiday pay. Kloss'
explanation was uncorroborated by any other witness. Al-
though Eisenberg and Doljack of Lipton were called as wit-
nesses, neither testified that Kloss gave this reason for recall-
ing the two employees. No one from Pepsi Cola was called
as a witness. Kloss did not deny the testimony of Staursky
and Vlahovic concerning his statements to them and the
events which occurred on and after September 5. In light of
Petrucci's on statements to Vlahovic Sr., Kloss' explanation
was demonstrably false.Peter Perillo began working out of the union hall andjoined the Union in 1972. In 1984 he took out an honorable
withdrawal card when he moved to Florida. Perillo returned
to Cleveland in April 1989 and asked about returning to the
industry. Steward Victor Miskow arranged a meeting with
Secretary-Treasurer Petrucci. Perillo asked if he could work
out of the hall. Petrucci said he could and to report to the
hall. Perillo asked about reinstatement of his union card.
Petrucci told him not to worry about it, and it would take
about 90 days to get health and welfare benefits. Petrucci
joked that he might send Perillo to Cotton Club (a soft bev-
erage firm). Petrucci then said he would get Perillo a sum-
mer permit for House of LaRose or Beverage (both beer dis-
tributors). Perillo never got the pass. Petrucci told him to
keep his nose clean. The following day, a Friday, Perillo re-
ported to the union hall. Ray Merad, who knew Perillo, wasfunctioning as dispatcher in place of Kloss. Merad referredPerillo to a job. On Monday Perillo again reported to the
hall. Kloss was back as dispatcher. Kloss referred other ap-
plicants, but did not refer Perillo. Perillo complained to
Steward Miskow, who said he would check with Petrucci.
After making a call, Miskow said Petrucci would let him
work. The next day Kloss referred Perillo to a job at Lipton.The following day Kloss referred him to Beverage. Perillo
was held over at Beverage and worked regularly there for
about 5 months, until September 22.On September 22 Beverage dispatcher Eddie Mann toldPerillo that he would have to return to the hall because they
were calling back the helpers. About 20 casual employees
(all but 4 or 5) were called back to the hall. Macon gave no
explanation. Perillo reported back to the hall on Monday,
September 25, and was the first or second to check in. There
were about 35 applicants. Kloss called all but Perillo and
``four, maybe five black men.'' About 7:10 a.m. Kloss an-
swered the telephone. Perillo heard him say that he did not
think anyone was there, but would check. Kloss walked past
Perillo, returned to the telephone, and said: ``No, there's no-
body here.'' At 7:15 a.m. Kloss told the remaining applicants
there was nothing left. Perillo then drove to Beverage where
he found that 90 to 95 percent of the casuals who returned
to the hall with him were now back at work. Perillo then re-
turned to the union hall and asked about reinstatement of his
union card and the amount needed to maintain health and
welfare coverage. The office clerk in charge of dues receipts
informed him that only Petrucci could authorize reinstate-
ment, and he was out of town. The next day Kloss gave
Perillo a form application for reinstatement, and referred him
for 1 day to Knoll Distributing, a beer distributor. Max
Zembla, the union steward at Knoll, told Perillo that he
called the union hall at 7:10 a.m. the previous day for a help-
er, but Kloss said no one was available. The next day Kloss
said the Union was not reinstating Perillo's card. He did not
refer Perillo to work that day, although other applicants who
arrived later were referred. Perillo went to see Petrucci.
Kloss was present. Perillo asked why be could not have his
card reinstated. Petrucci answered that Perillo did not have
a steady job. Perillo countered that this was not a valid rea-
son. (The Union's rules provide that reinstatement may be
denied for (1) action detrimental to the Union, (2) lack of
work, and (3) ill health.) Petrucci said he was not now rein-
stating cards. Perillo asked what was his other problem, and
specifically, why Perillo was not working. Petrucci answered:
``I heard who you've been riding to work with, who you've
been talking to, and who you've been having your meetings
downtown with.'' Perillo protested that he rode to work with
Adamany because he did not have an available car, had
known him for 20 years, and did not want to get mixed up
in politics. Perillo asserted that who he spoke to was none
of Petrucci's concern. At this point Petrucci became visibly
angry and declared: ``If you ride to work with them guys and
you hang around with them and you talk to them, you're
friends with them that means you're not my friend. If you're
not my friend, you don't work in this industry again.'' Be-
cause of what Petrucci said, Perillo did not again return to
the hall.Dispatcher Kloss, in his testimony, offered no explanationfor the Union's recall of Perillo, beyond the false expla-
nation, previously discussed that casual employees were rou- 407TEAMSTERS LOCAL 293 (BEVERAGE DISTRIBUTORS)4As indicated, Perillo testified that on September 25, Kloss called all ofabout 35 applicants for work, except for himself and 4 or 5 black men. In
view of the arbitrary manner in which the Union operated its hiring hall, in-
cluding favoritism based on the likes and dislikes of Petrucci and Kloss, it is
evident that whether or not intentional, this system may have operated ad-
versely to minority applicants. It appears that the Board is not the only agency
which should be interested in the operations of this Union.5283 NLRB 1173 (1987). Interest will be computed at the ``short-term Fed-eral rate'' for the underpayment of taxes as set out in the 1986 amendment
to 26 U.S.C. §6621.
tinely sent back to the hall before Labor Day so employerscould avoid giving them holiday pay. Secretary-Treasurer
Petrucci's own statements to Perillo establish the real reason
why Perillo was recalled to the hall, and, as with Staursky
and Vlahovic, the Union determined to thereafter deprive
Perillo of work, or give him so little as to deprive him ofa livelihood and thereby force him out of the industry. The
nominal mass recall of casuals from Beverage on September
22 was simply a sham to cover the forced termination of
Perillo.I find that the Union arbitrarily and discriminatorily at-tempted to cause and caused Lipton to terminate Staursky
and Vlahovic and Beverage to terminate Perillo because
Staursky was a candidate on a slate running in opposition to
Petrucci's slate in the intraunion election, because Vlahovic
was Staursky's brother-in-law, and because Perillo was a
friend of and associated with Wayne Adamany, who headed
the opposition slate. The Union thereby violated Section
8(b)(1)(A) and (2) of the Act. The Union, by Petrucci, fur-
ther violated Section 8(b)(1)(A) by threatening Perillo with
loss of employment opportunities and referrals because of his
association with Adamany. The Union, by Kloss, also vio-
lated Section 8(b)(1)(A) by indicating to Staursky and
Vlahovic that the Union recalled them from Lipton because
of Staursky's candidacy. I further find that the Union vio-
lated Section 8(b)(1)(A) and (2) by failing and refusing to
refer Staursky, Vlahovic, and Perillo to employment with
Lipton, Beverage and other beer distributors for the above
unfair, arbitrary, irrelevant, and discriminatory reasons. I fur-
ther find that the Union violated Section 8(b)(1)(A) and (2)
by operating its exclusive hiring hall in an arbitrary and dis-
criminatory manner, failing to use objective criteria or stand-
ards for referral, failing to provide information regarding re-
ferrals to applicants concerning criteria for selection, failing
to use or maintain an out-of-work list, or other formal writ-
ten records, or making accurate or verifiable records of hir-
ing hall referrals, failing and refusing to grant job referrals
to applicants and registrants on an equal and nondiscrim-
inatory basis, and discriminating against applicants and reg-
istrants on the basis of union membership or nonmembership,
union political activity, personal associations, and other un-
fair, arbitrary, irrelevant, and discriminatory reasons.4Fruin-Colnin Corp., 227 NLRB 59, 67±68 (1976), enfd. 571 F.2d1017, 1023 (8th Cir. 1978); Operating Engineers Local 513(S. J. Groves & Sons), 199 NLRB 921 (1972), enfd. 85LRRM 2303 (8th Cir. 1973).CONCLUSIONSOF
LAW1. Beverage and Lipton are employers engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By attempting to cause and causing Lipton to terminateWilliam Staursky and Dan Vlahovic Jr., and Beverage to ter-
minate Peter Perillo, for reasons other than their failure totender periodic dues and the initiation fees uniformly re-quired as a condition of acquiring or retaining membership
in the Union, by discriminatorily failing and refusing to refer
Staursky, Vlahovic, and Perillo for employment by Lipton,
Beverage, and other beer distributors who are parties to ex-
clusive hiring hall arrangements with the Union for unfair,
arbitrary, irrelevant, and discriminatory reasons, and by oper-
ating its exclusive hiring hall in an arbitrary and discrimina-
tory manner, the Union has engaged, and is engaging, in un-
fair labor practices within the meaning of Section 8(b)(1)(A)
and (2) of the Act.4. By threatening employees with loss of job opportunitiesand referral for unfair, arbitrary, irrelevant, and discrimina-
tory reasons, and by telling them that the Union caused their
termination for reasons other than their failure to tender peri-
odic dues and the initiation fees uniformly required as a con-
dition of acquiring or retaining membership in the Union, the
Union has further violated Section 8(b)(1)(A) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that the Union has violated and is violatingSection 8(b)(1)(A) and (2) of the Act, I shall recommend that
it be required to cease and desist from such violations and
take certain affirmative action designed to effectuate the poli-
cies of the Act. I shall recommend that the Union be ordered
to make whole Peter Perillo, William J. Staursky, and Dan
Vlahovic Jr. for any loss of earnings, and loss of health and
welfare, holiday pay, and any other benefits they may have
suffered from the time of their termination by Beverage and
Lipton, respectively, until each employee is either reinstated
by his employer to his former or substantially equivalent po-
sition or until the employee obtains substantially equivalent
employment elsewhere. Sheet Metal Workers Local 355(Zinsco Electrical), 254 NLRB 773, 774 (1981), enfd. asmodified in other respects 716 F.2d 1249 (9th Cir. 1983).
Backpay shall be computed in accordance with the formula
approved in F. W. Woolworth Co., 90 NLRB 289 (1950),with interest as computed in New Horizons for the Re-tarded.5In light of the discriminatees' employment history,it is evident that in the absence of the Union's discrimination
against them, they would have been carried over from day
to day so long as the respective employers, Beverage and
Lipton, needed casual labor. Backpay shall be computed ac-
cordingly. K-Mechanical Services, 299 NLRB 114 fn. 3(1990). I reject the Union's argument that the discriminatees
willfully incurred loss of earnings by failing to directly apply
for employment with unit beer distributors, or by their ac-
tions in eventually not returning to the union hall. The Union
had exclusive referral arrangements with the distributors, en-
gaged in a discriminatory cause of conduct which was de-
signed to deny substantial employment to the discriminatees,
and so informed them either directly or indirectly. Therefore
it would have been futile for the discriminatees either to di-
rectly seek employment with the distributors or to continue
registering at the union hall. In order to assure that the 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.7If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''discriminatees be fairly compensated for their losses, I shallrecommend that the Union be barred from assessing them for
legal fees and expenses incurred in defending this case and
for the payment of backpay. Laborers Local 282 (MillstoneConstruction), 236 NLRB 621, 644 (1978).I shall further recommend that the Union be ordered: tonotify Staursky, Vlahovic, and Lipton that it has no objection
to Staursky and Vlahovic being hired; to notify Perillo and
Beverage that it has no objection to his being hired; to refer
Staursky and Vlahovic to Lipton at the next opportunity; and
to refer Perillo to Beverage at the next opportunity. Boiler-makers Local 587 (Stone Webster), 233 NLRB 612 (1977);Sheet Metal Workers Local 355, supra at 774. I shall alsorecommend that the Union be ordered to operate its exclu-
sive referral procedures so as to register and refer all job ap-
plicants on a nondiscriminatory basis. The Union shall also
be ordered to maintain a book or semipermanent type of
record to reflect accurately, fairly, and nondiscriminatorily,
the operation of the referral system from the hiring hall, and
for a period of 1 year disclose to the Regional Director for
Region 8, or his agents, the manner of operation of the hiring
hall. Boilermakers Local 587, supra. To facilitate the com-putation of backpay and assure equal referral treatment, the
Union shall maintain and make available for the Board or its
agents, on request, out-of-work lists, referral slips, member-
ship records, and any other documents and records showing
job referrals and the basis for such referrals of employees,
members, and applicants. I further recommend that the Union
be ordered to post appropriate notices.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, Teamsters Local Union No. 293, a/wInternational Brotherhood of Teamsters, Chauffeurs, Ware-
housemen & Helpers of America, AFL±CIO, Cleveland,
Ohio, its officers, agents, and representatives, shall1. Cease and desist from
(a) Causing or attempting to cause Beverage Distributors,Inc., Lipton Distributing Co., Inc. or any other employer to
terminate, deny employment to, or in any other manner to
discriminate against Peter Perillo, William J. Staursky, Dan
Vlahovic Jr., or any other employee or applicant in violation
of Section 8(a)(3) of the National Labor Relations Act.(b) Refusing to refer the above-named individuals or anyother employee or applicant for employment because of can-
didacy in intraunion elections, their association with or rela-
tion to candidates, or any other unfair, arbitrary, irrelevant,
or discriminatory reason.(c) Threatening employees or applicants with loss of jobopportunities or referrals for unfair, arbitrary, irrelevant, or
discriminatory reasons, or telling them that the Union caused
their termination for reasons other than their failure to tender
periodic dues and the initiation fees uniformly required as a
condition of acquiring or retaining membership in the Union.(d) Arbitrarily refusing to honor requests for informationby employees or applicants who have reasonable need there-for, pertaining to the exclusive referral system operated bythe Union.(e) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed in Section
7 of the Act.2. Refrain from assessing any of the above-nameddiscriminatees for legal fees or expenses incurred in defend-
ing this case or for the payment of backpay.3. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Operate its exclusive hiring hall in a nondiscriminatorymanner.(b) Inform William J. Staursky, Dan Vlahovic Jr., and R.L. Lipton Distributing Co., Inc. that it bas no objection to
Staursky and Vlahovic being hired or retained, and refer
Staursky and Vlahovic to Lipton at the next opportunity.(c) Inform Peter Perillo and Beverage Distributors, Inc.that it has no objection to Perillo being hired or retained, and
refer Perillo to Beverage at the next opportunity(d) Make whole Staursky, Vlahovic, and Perillo for anyloss of earnings and benefits they may have suffered by rea-
son of the discrimination against them, in the manner set
forth in the remedy section of this decision.(e) Maintain a book or semipermanent type of record toreflect accurately, fairly, and nondiscriminatorily, the oper-
ation of the referral system from the hiring hall, and for a
period of 1 year disclose to the Regional Director for Region
8, or his agents, the manner of operation of the hiring hall.(f) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(g) Post at its business offices, hiring hall, and meetingplaces copies of the attached notice marked ``Appendix.''7Copies of the notice, on forms provided by the Regional Di-
rector for Region 8, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately on receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to members are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(h) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice. 409TEAMSTERS LOCAL 293 (BEVERAGE DISTRIBUTORS)WEWILLNOT
cause or attempt to cause Beverage Dis-tributors, Inc., Lipton Distributing Co., Inc., or any other em-
ployer to terminate, deny employment to, or in any other
manner to discriminate against Peter Perillo, William J.
Staursky, Dan Vlahovic Jr., or any other employee or appli-
cant in violation of Section 8(a)(3) of the National Labor Re-
lations Act.WEWILLNOT
refuse to refer the above-named individualsor any other employee or applicant for employment because
of candidacy in intraunion elections, their association with or
relation to candidates, or any other unfair, arbitrary, irrele-
vant, or discriminatory reason.WEWILLNOT
threaten employees or applicants with lossof job opportunities or referrals for unfair, arbitrary, irrele-
vant or discriminatory reasons, or tell them that we caused
their termination for reasons other than their failure to tender
periodic dues and the initiation fees uniformly required as a
condition of acquiring or retaining membership in the Union.WEWILLNOT
arbitrarily refuse to honor requests for infor-mation by employees or applicants who have reasonable
need therefor, pertaining to the exclusive referral system op-
erated by the Union.WEWILLNOT
in any like or related manner restrain or co-erce you in the exercise of the rights guaranteed you in Sec-
tion 7 of the Act.WEWILL
refrain from assessing any of the above-nameddiscriminatees for legal fees or expenses incurred in defend-ing the unfair labor practice case or for the payment of back-pay.WEWILL
operate our exclusive hiring hall in a non-discriminatory manner.WEWILL
inform William J. Staursky, Dan Vlahovic Jr.,and R. L. Lipton Distributing Co., Inc. that we have no ob-
jection to Staursky and Vlahovic being hired or retained, and
refer Staursky and Vlahovic to Lipton at the next oppor-
tunity.WEWILL
inform Peter Perillo and Beverage Distributors,Inc. that we have no objection to Perillo being hired or re-
tained, and refer Perillo to Beverage at the next opportunity.WEWILL
make whole Staursky, Vlahovic, and Perillo forany loss of earnings and benefits they may have suffered by
reason of the discrimination against them.WEWILL
maintain a book or semipermanent type ofrecord to reflect accurately, fairly, and nondiscriminatorily,
the operation of the referral system from the hiring hall, andfor a period of 1 year disclose to the Regional Director for
Region 8, or his agents, the manner of operation of the hiring
hall.TEAMSTERSLOCALUNIONNO. 293, A/WINTERNATIONALBROTHERHOODOF
TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN&HELPERSOF
AMERICA, AFL±CIO